Exhibit 10.1

 

(as of) October 14, 2014

 

SPAR Business Services, Inc.

SPAR Administrative Services, Inc.

(f/k/a SPAR Marketing Services, Inc.)

(f/k/a SPAR Management Services, Inc.)

123 Sonesta Cove

1 Kings Grant Way

Palm Beach Gardens, Florida 33418

Briarcliff Manor, New York 10510

   

Attention: Mr. Robert G. Brown, President

Attention: Mr. William H. Bartels, President

 

RE:     Formal Notice of New Business Terms Effective December 1, 2014

 

Dear Messrs. Brown and Bartels,

 

SPAR Business Services, Inc., f/k/a SPAR Marketing Services, Inc. ("SBS"), and
SPAR Marketing Force, Inc. ("SPAR" or "we"), are parties to an Amended and
Restated Field Service Agreement dated as of January 1, 2004 (as previously
amended and extended, the "Existing SBS Agreement"). SPAR Administrative
Services, Inc., f/k/a SPAR Management Services, Inc. ("SAS"), and SMF are
parties to an Amended and Restated Field Management Agreement dated as of
January 1, 2004 (as previously amended and extended, the "Existing SAS
Agreement"). The Existing SBS Agreement and Existing SAS Agreement may be
referred to individually as an "Existing Agreement" and collectively as the
"Existing Agreements". SBS and SAS may be referred to individually as an
"Affiliate" and collectively as "you" or the "Existing Agreements" Capitalized
terms used and not otherwise defined herein shall have the meanings respectively
assigned to them in the applicable Existing Agreement.

 

Pursuant to Section 1 of the Existing Agreements, on September 17, 2013, SPAR
gave you formal written notice that we did not desire to renew the Existing
Agreements for another year, and accordingly, the Existing Agreements would end
on December 31, 2013. You and SPAR temporarily extended the Existing Agreements
through November 30, 2014, pursuant to separate extension letters with each
Affiliate dated as of December 30, 2013, January 31, 2014, March 31, 2014, May
31, 2014, and August 30, 2014 (which also clarified certain excluded litigation
expenses). Our efforts to further extend the Existing Agreement have been
unsuccessful.

 

We have continued in good faith to try to negotiate a mutually acceptable new
restated field services agreement with you in the hope that our mutually
beneficial relationship will in fact continue pursuant to such an agreement, but
SBS and SPAR have not yet reached any agreement on principal business terms that
are satisfactory to both Parties.

 

Therefore, at the direction of our Audit Committee, we hereby advise you that we
must unilaterally impose and implement new business terms, effective December 1,
2014, when SPAR will apply the following business terms prospectively (per
Affiliate) to all services provided by the applicable Affiliate after such date.
We will comply with all other terms and provisions of the Existing Agreements,
and you will do the same in return for our continued payments (as described
below), unless and until you and we sign mutually acceptable final new
agreements.

 

You will be subject to the following new business terms for any and all services
you perform on and after December 1, 2014:

 

For SBS, SPAR will:

 

 

●

Reduce the cost plus mark-up from 4% to 2% of your net reimbursable costs for
providing your services to us and pay only the reduced mark-up;

 

●

Continue to pay for your net direct field service expenses and, net workers
compensation expenses (as per current business practices) and net indirect and
administrative reimbursable expenses for providing your services to us, provided
that these expenses (budget and forecast) are preapproved by SPAR in advance;
and

 

●

Continues to pay for SBS's legal/litigation expenses as provided in the Existing
SBS Agreement for providing your services to us, but with no cost plus mark-up
for them (as per current business practices).

 

For SAS, SPAR will:

 

 

●

Reduce cost plus mark-up from 4% to 2% of your net reimbursable costs for
providing your services to us and pay only the reduced mark-up; and

 

●

Continues to pay for your net direct field administration expenses and net
reimbursable indirect and administrative expenses for providing your services to
us, provided these expenses (budget and forecast) are preapproved by SPAR in
advance.

 

 

 
 

--------------------------------------------------------------------------------

 

 

You and we will continue to operate in accordance with the other provisions of
the Existing Agreements (as per current business practices) except as modified
by the new business terms, above.

 

We believe our business terms above have addressed most if not all of the
business issues that have been raised by both of you in the past.

 

It is important to note that SPAR Group, Inc. is required to file a Current
Report on Form 8-K outlining these changes in business terms within four days of
receipt of this letter.

 

Very Truly Yours,

 

SPAR Marketing Force, Inc.

 

 

By:                                                                                        

         James R. Segreto, Chief Financial Officer

 

CC:

Lorrence Kellar, Director and Chairman of the Audit Committee

Jill M. Blanchard, President and Chief Executive Officer

Lawrence David Swift, General Counsel

 